I N       T H E         C O U R T O F A P P E A L S
                                                                A T      K N O X V I L L E                                            FILED
                                                                                                                                January 28, 1999

                                                                                                                               Cecil Crowson, Jr.
                                                                                                                              Appellate C ourt
                                                                                                                                  Clerk
F I R S T     C I T I Z E N S   B A N K     O F     C L E V E L A N D ,          )   B R A D L E Y C H A N C E R Y
                                                                                 )   C . A . N O . 0 3 A 0 1 - 9 8 0 6 - C H - 0 0 2 0 3
                                                                                 )
        P l a i n t i f f / C o u n t e r - d e f e n d a n t /                  )
            A p p e l l e e                                                      )
                                                                                 )
                                                                                 )
v s .                                                                            )
                                                                                 )
                                                                                 )
C A R O L     C R O S S                                                          )   H O N . E A R L H E N L E Y
                                                                                 )   C H A N C E L L O R
        D e f e n d a n t / C o u n t e r - P l a i n t i f f /                  )
            T h i r d - P a r t y P l a i n t i f f /                            )
            A p p e l l a n t                                                    )
                                                                                 )
a n d                                                                            )
                                                                                 )
M A R Y L A N D     A S S U R A N C E     C O M P A N Y          O F             )
A M E R I C A ,                                                                  )
                                                                                 )
        D e f e n d a n t                                                        )
                                                                                 )
v s .                                                                            )
                                                                                 )
                                                                                 )
L A R R Y M c S P A D D E N , I n d i v i d u a l l y a n d                      )
e m p l o y e e / a g e n t f o r F i r s t C i t i z e n s                      )
B a n k o f C l e v e l a n d ,                                                  )
                                                                                 )
        T h i r d - P a r t y   D e f e n d a n t / A p p e l l e e              )   R E V E R S E D      A N D      R E M A N D E D



R I C H A R D      A . F I S H E R , L o g a n , T h o m p s o n , M i l l e r , B i l b o ,                                        T h o m p s o n    &
F i s h e r ,     P . C . , C l e v e l a n d , f o r A p p e l l a n t , C a r o l C r o s s .


R O G E R E . J E N N E , J e n n e , S c o t t                       & J e n n e , C l e v e l a n d ,           f o r   F i r s t      C i t i z e n s
B a n k o f C l e v e l a n d a n d L a r r y                         M c S p a d d e n .


M I C H A E L P . M I L L S , M i l l s             &     C o o p e r ,       N a s h v i l l e ,      f o r      M a r y l a n d      A s s u r a n c e
C o m p a n y o f A m e r i c a .
                                                                                    O       P       I      N         I     O         N



                                                                                                                                                                                         M c M u r r a y ,           J .



            I n        i t s          s i m p l e s t                 t e r m s ,                  t h i s               c a s e               o r i g i n a t e d                 a s       a         s u i t       o n

p r o m i s s o r y              n o t e s          e x e c u t e d                b y          t h e      d e f e n d a n t ,                        C r o s s ( C r o s s ) , i n                         f a v o r

o f   t h e        p l a i n t i f f ,                 F i r s t             C i t i z e n s                    B a n k              o f           C l e v e l a n d             ( t h e          b a n k )        a n d

s e c u r e d             b y        d e e d s              o f           t r u s t                o n           r e a l                 p r o p e r t y                 o w n e d               b y      C r o s s .

C o l l a t e r a l                i s s u e s               r e l a t e                  t o            t h e            l i a b i l i t y                     o f         t h e            d e f e n d a n t ,

M a r y l a n d A s s u r a n c e C o m p a n y o f A m e r i c a ( M a r y l a n d ) f o r m o n i e s a l l e g e d

t o   b e      d u e        u n d e r         a      p o l i c y             o f         i n s u r a n c e                     i n s u r i n g               t h e        p r o p e r t i e s               w h i c h

w e r e        s u b j e c t                t o        t h e              d e e d s               o f          t r u s t .                           T o      t h e             c o m p l a i n t ,                t h e

d e f e n d a n t , C r o s s , r e s p o n d e d w i t h a n a n s w e r , c o u n t e r c l a i m a n d t h i r d -

p a r t y         c o m p l a i n t                 a n d           t h e r e i n                  d e m a n d e d                       a         j u r y         t o      t r y           t h e         i s s u e s

j o i n e d .             T h e      c o u n t e r c l a i m                       a n d           t h i r d - p a r t y                           c o m p l a i n t             ( a g a i n s t            L a r r y

M c S p a d d e n )               a l l e g e d ,             a m o n g             o t h e r              t h i n g s ,                      t h a t        t h e       b a n k           t h r o u g h           i t s

a g e n t s        a n d           e m p l o y e e s                 a g r e e d                 w i t h             C r o s s                t h a t        i t         w o u l d          n o t i f y            t h e

i n s u r a n c e               c o m p a n y         t h a t             t h e          l o a n s             t o        C r o s s                w e r e      t o       b e      i n c r e a s e d               a n d

t h a t     a d d i t i o n a l                   i n s u r a n c e                w o u l d             b e         r e q u i r e d .                      C r o s s f u r t h e r                    a l l e g e s

t h a t       L a r r y           M c S p a d d e n ,                 i n d i v i d u a l l y                             a n d              a s      e m p l o y e e / a g e n t                      f o r       t h e

b a n k ,      a g r e e d            t o         h a n d l e              t h e         m a t t e r                 w i t h             t h e         i n s u r a n c e                 c o m p a n y .             I n

s h o r t ,         n o           a d d i t i o n a l                 i n s u r a n c e                        w a s            p r o c u r e d .                         T h e           p r o p e r t y            i n

q u e s t i o n            w a s        d e s t r o y e d                    b y          f i r e              a n d            t h e              i n s u r a n c e              p r o c e e d s                w e r e

i n s u f f i c i e n t               t o          p a y          t h e       i n d e b t e d n e s s                               o w e d           b y     C r o s s            t o      t h e         b a n k .

            N o t w i t h s t a n d i n g                           t h e           d e m a n d                 f o r           a            j u r y         t r i a l            b y       C r o s s ,            t h e

                                                                                                           2
C h a n c e l l o r                        d e n i e d          a        t r i a l            b y       j u r y            a n d       t r i e d            t h e         c a s e           a t        a         b e n c h

t r i a l .                    A      m o n e t a r y                   j u d g m e n t               b a s e d            o n      t h e          o r i g i n a l             c o m p l a i n t                     w a s

e n t e r e d                  a g a i n s t                 C r o s s            i n         t h e         a g g r e g a t e                o f           $ 8 5 , 9 4 8 . 8 5                    i n c l u d i n g

a t t o r n e y ' s                    f e e s .                A l l        o t h e r              a c t i o n s            w e r e         d i s m i s s e d .



              T h e                 a p p e l l a n t                    h a s          p r e s e n t e d                   s e v e r a l                 i s s u e s          f o r               o u r           c o n -

s i d e r a t i o n                    a n d          r e v i e w .                    H o w e v e r ,              s i n c e         w e      f i n d            t h e       i s s u e              r e l a t i n g

t o       t h e           c o u r t ' s                d e n i a l               o f      a         j u r y         t r i a l          t o         b e       d i s p o s i t i v e                     o f         t h i s

a p p e a l ,              a l l            o t h e r           i s s u e s              a r e        p r e t e r m i t t e d .                          S p e c i f i c a l l y ,                         w e     f i n d

t h a t       t h e                d e n i a l          o f         a     j u r y         t r i a l           w a s        e r r o r .              A c c o r d i n g l y                    w e           r e v e r s e

t h e       j u d g m e n t                    o f          t h e        t r i a l            c o u r t            a n d         r e m a n d             t h e      c a s e         t o           t h e          t r i a l

c o u r t         f o r             f u r t h e r             p r o c e e d i n g s                   i n      a c c o r d a n c e                 w i t h p r e v a i l i n g l a w                                 a n d

p r o c e d u r a l                     r e q u i r e m e n t s .



              R u l e                3 8      o f      t h e            T e n n e s s e e              R u l e s           o f      C i v i l             P r o c e d u r e               p r o v i d e s              i n

p e r t i n e n t                    p a r t          a s       f o l l o w s :



              3   8   .    0       1 R i g h t P r e s e r v e d . — T h e r i g h t o f t r i a l b y j u r y a s
              d   e   c    l       a r e d b y t h e C o n s t i t u t i o n o r e x i s t i n g l a w s o f t h e
              s   t   a    t       e o f T e n n e s s e e s h a l l b e p r e s e r v e d t o t h e p a r t i e s
              i   n   v    i       o l a t e .

              3   8   . 0 2              D e m      a n d . —              A n y p a r t y                   m a y d e m a            n d a              t r i    a l b y j               u r      y o       f
              a   n   y i            s s u e           t r i a b l        e o f r i g h t                     b y j u r y              b y d e            m a n    d i n g t h             e       s a m     e
              i   n      a n           y p l          e a d i n g           s p e c i f i e d                 i n R u l e               7 . 0 1             o r      b y e n d            o r      s i n     g
              t   h   e d              e m a n       d u p o n               s u c h p l e a                d i n g w h e             n i t                i s      f i l e d ,              o    r b        y
              w   r   i t t           e n d         e m a n d f            i l e d w i t h                   t h e c l e r            k , w i            t h      n o t i c e             t o        a l     l




                                                                                                               3
              p a r t i e s ,                   w i t h i n f i f t e e n ( 1 5 ) d a y s a f t e r t h e                                                        s e r v i c e                      o f
              t h e l a s t                    p l e a d i n g r a i s i n g a n i s s u e o f f a c t . 1



              C r o s s               e n d o r s e d          a             j u r y      d e m a n d                o n     h e r      a n s w e r ,          c o u n t e r c l a i m                          a n d

t h i r d - p a r t y                      c o m p l a i n t .                  T h e         t r i a l          c o u r t           e n t e r e d       a n      o r d e r                 d e n y i n g           a

j u r y       t r i a l               o n      t h e       f o l l o w i n g                  g r o u n d s :



                                   U p o n c o n s i d e r a t i o n                               o f       t h       e     r e c o r d a n d a                 r g u m e n           t            o   f
              c    o   u     n s e l , t h e c o u r t i s o                                      f t h e                o p i n i o n t h a t d                    e f e n d a            n    t   '   s
              f    a   i     l u r e t o n o t e h e r d e m a                                    n d f o r               a j u r y , u p o n t                    h e f a c               e        o   f
              h    e   r         r e s p o n s i v e p l e a d i n g                                   i n w           h i c h s a m e w a s                       r e q u e s             t    e   d   ,
              p    u   r     s u a n t t o L o c a l R u l e 2                                    . 0 2 , d             e p r i v e s h e r o f                    a r i g h               t        t   o
              a      j      u r y t r i a l i n t h i s c a s e                                    .      F u r        t h e r , t h e c o u r t                     f i n d s             t    h   a   t
              t    h e          i s s u e s i n t h i s c a s e                                      a r e n          o t a p p r o p r i a t e                   f o r a                   j   u   r   y
              t    r i       a l .



              T h e            c o u r t             f a i l e d              t o       m a k e          k n o w n           i n       i t s      o r d e r        w h y             t h e              i s s u e s

r a i s e d            i n         t h e      p l e a d i n g s                 " a r e        n o t       a p p r o p r i a t e                 f o r    a     j u r y          t r i a l . "                    I t

a p p e a r s                f r o m         t h e      r e c o r d                 t h a t       h e      m a y           h a v e      c o n c l u d e d              t h a t             t h e            t r i a l

o f       t h e            c a s e          r e q u i r e d              a      " c o m p l i c a t e d                     a c c o u n t i n g "              a n d         t h u s                w a s       n o t

w i t h i n                t h e           p u r v i e w           o f          a       r i g h t              t o         t r i a l       b y       j u r y           i n       a              c h a n c e r y

a c t i o n .



                  T e n n e s s e e C o d e A n n o t a t e d S e c t i o n 2 1 - 1 - 1 0 3 p r o v i d e s a s f o l l o w s :



                  R i g h t t o t r i a l b y j u r y . — E i t h e r p a r t y t o a s u i t i n
                  c h a n c e r y i s e n t i t l e d , u p o n a p p l i c a t i o n , t o a j u r y t o t r y
                  a n d d e t e r m i n e a n y m a t e r i a l f a c t i n d i s p u t e , s a v e i n c a s e s

              1
              R u l e 7 . 0 1 T e n n . R . C i v . P r o . s p e c i f i e s t h e f o l l o w i n g p l e a d i n g s :    C o m p l a i n t ,
a n s w e r , r e p l y t o a c o u n t e r c l a i m , a n a n s w e r t o a c r o s s - c l a i m , a t h i r d - p a r t y c o m p l a i n t
a n d a t h i r d - p a r t y a n s w e r .

                                                                                                           4
            i   n   v o l v i           n g         c o     m p    l i c a t e d a c c o u n t i n g                    ,   a s t o             s u     c h a      c c o        u n t    i n g ,
            a   n   d t h o             s e          e l     s e    w h e r e e x c e p t e d b y                        l a w o r             b y        p r o    v i s       i o n    s o f
            t   h   i s C o            d e ,           a   n d       a l l t h e i s s u e s o f                        f a c t i n              a n     y p r      o p e        r c    a s e s
            s   h   a l l b             e s          u b     m i    t t e d t o o n e ( 1 ) j u                          r y .    ( E          m p     h a s i     s a         d d e    d ) .



            O u r           S u p r e m e                    C o u r t       i n      G r e e n e              C o u n t y         U n i o n            B a n k          v .        M i l l e r ,          7 5

S . W . 2 d         4 9         ( T e n n .                  A p p .       1 9 3 4 )         e n u n c i a t e d                 s o m e         o f       t h e         f a c t o r s             t o     b e

c o n s i d e r e d                  i n      d e t e r m i n i n g                  w h e t h e r              t h e         c a s e      i n         q u e s t i o n              i n v o l v e d          a

c o m p l i c a t e d                   a c c o u n t i n g .                      T h e         c o u r t          s t a t e d :



                                I f           i t i s a c a s e f o r c o m p l i c a t e d a c c o u n t i n g , s                                                                       u c h
            p   a   r   t y            h a s n o r i g h t t o d e m a n d o r h a v e a t r i a l b y j u                                                                                r y .
            T   h   e         f o       u n d a t i o n o f j u r i s d i c t i o n i n e q u i t y i n a c a s e                                                                           o f
            c   o   m   p   l i      c a t e d a c c o u n t s i s b a s e d u p o n t h e i n a d e q u a c y o f                                                                        t h e
            l   e   g   a   l             r e m e d y , a s w h e r e t h e r e i s a n e m b a r r a s s m e n t                                                                           i n
            m   a   k   i   n g             p r o o f , t h e n e c e s s i t y o f d i s c o v e r y , o r t h e p                                                                       r o -
            d   u   c   t   i o      n         o f     b o o k s a n d  p a p e r s , o r   w h e r e   i t  w o u l d                                                                      b e
            d   i   f   f   i c      u l t , i f n o t i m p o s s i b l e , f o r a j u r y t o u n r a v e l                                                                            t h e
            n   u   m   e   r o      u s t r a n s a c t i o n s i n v o l v e d , a n d j u s t i c e c o u l d n o t                                                                      b e
            d   o   n   e        e       x c e p t b y e m p l o y i n g t h e m e t h o d s o f i n v e s t i g a t                                                                      i o n
            p   e   c   u   l i      a r t o c o u r t s o f e q u i t y .

I d .     a t       5 2



            W e         a r e           o f         t h e          o p i n i o n       t h a t             t h e      c a s e       u n d e r            c o n s i d e r a t i o n                   d o e s

n o t     f a l l             w i t h i n                  t h a t       c l a s s         o f       c a s e s          r e q u i r i n g               s u c h           a      c o m p l i c a t e d

a c c o u n t i n g                   a s         c o n t e m p l a t e d                  b y       G r e e n e .                 F u r t h e r ,                i t         w o u l d        a p p e a r

f r o m     a       r e a d i n g                   o f        t h e      s t a t u t e            a b o v e          c i t e d ,          a      p a r t y             h a s       a     r i g h t        t o

a   j u r y         t r i a l               o n        i s s u e s          o t h e r            t h a n        t h o s e         r e l a t i n g             t o         a      c o m p l i c a t e d

a c c o u n t i n g .                         I n           a n y        e v e n t ,             t h i s           c a s e       d o e s          n o t           f a l l          w i t h i n           t h e

e x c e p t i o n               i n         t h e           s t a t u t e          r e l a t i n g              t o         c o m p l i c a t e d             a c c o u n t i n g .




                                                                                                           5
            W e         w i l l           n e x t               t u r n          o u r   a t t e n t i o n           t o      t h e      d e n i a l     o f     a     j u r y          t r i a l

b e c a u s e           C r o s s              f a i l e d                 t o      c o m p l y     w i t h         L o c a l         R u l e     2 . 0 2 .          I n    B r o w n         v .

D a l y ,       8 8 4        S . W . 2 d                  1 2 1            ( T e n n .      A p p .         1 9 9 4 ) ,        t h i s      c o u r t      r e i t e r a t e d              t h e

p r i n c i p l e s              s e t           o u t               i n     C r a v e n      v .       D u n l a p ,          N o .        0 2 A 0 1 - 9 2 0 2 - C H - 0 0 0 2 7 ,

1 9 9 3     W L         1 3 7 5 8 4              ( T e n n .                 A p p .      M a y     3 ,         1 9 9 3 ) :



            .   . .           I n C r a v e n ,                                  t h e i s s u e i n v o l v                  e d R u l e 2 1 ( a ) o f                     t h     e
            S   h e l     b y C h a n c e r y                              C o u r t w h i c h r e q u i r                      e s a p a r t y r e q u e s t               i n     g
            a     j u     r y t o e n d o r s                              e o n t h e f a c e o f t                            h e p l e a d i n g t h e w o               r d     s
            "   J U R     Y D E M A N D E D . "                                P l a i n t i f f s i n t h a t                        c a s e f a i l e d t o c o m         p l     y
            w   i t h        t h a t r u l e ,                               a n d c o n s e q u e n t l y ,                        a j u r y p a n e l w a s               n o     t
            s   u m m     o n e d f o r t h e                                   d a y o f t r i a l . T h e                            t r i a l w a s r e s e t ,          a n     d
            t   h e        c h a n c e l l o r a                              g r e e d n o t t o o v e r                    r u l e p l a i n t i f f s ' j                u r     y
            d   e m a     n d i f p l a i n                                 t i f f s w o u l d p a y                          t h e o t h e r l i t i g a n                t s     '
            p   a r t     i a l l e g a l e                                 x p e n s e s i n c u r r e d                          d u r i n g t h e d e l a y                i     n
            s   u m m     o n i n g a j u r y                              . W h e n t h e y r e f u s e                        d t o d o s o , t h e c o                   u r     t
            d   e n i     e d p l a i n t i f f                             s ' j u r y d e m a n d o n                              t h e g r o u n d t h a t t            h e     y
            f   a i l     e d     t o     c o m p l                          y       w i t h   L o c a l  R u l                  e         2 1 ( a ) .  T h i s  c o        u r     t
            r   e v e     r s e d o n a p p e                              a l , s t a t i n g :

                                          n o           r u         l e    o f c o u r t i s e v e                   r    e f f e c t i v e t o              a b     r o g a    t   e
                             o    r      m o     d i      f     y       a s u b s t a n t i v e r u l                    e o f l a w . T h e               T e n     n e s s    e   e
                             R    u    l e s        o     f           C i v i l P r o c e d u r e a r                    e " l a w s " o f t h             i s       s t a t    e   .
                             T    h    e t        r i       a       l c o u r t c o u l d n o t                      l i m i t b y r u l e                t h e         m e a   n   s
                             p    r    o v i     d e      d          b y g e n e r a l l a w f o r                     e x e r c i s i n g t h e               r i    g h t     t   o
                             t    r    i a l        b     y           j u r y .

C r a v e n ,           N o .          0 2 A 0 1 - 9 2 0 2 - 0 0 0 2 7 ,                          a t       5     ( c i t a t i o n s           o m i t t e d ) .


                              T e      n n    e s s e e C o d e A n n o t a t e d § 1 6 - 2 - 5 1 1 a n d R u l e 1 8                                                         o f
            t   h   e     R u l        e s       o f t h e S u p r e m e { S . W . 2 d 1 2 4 } C o u r t v e s t i n                                                        t h e
            t   r   i   a l c         o u    r t s t h e p o w e r t o a d o p t l o c a l r u l e s . H o w e v e r ,                                                      t h e
            T   e   n   n e s s        e e      R u l e s o f C i v i l P r o c e d u r e a r e l a w s o f t h i s s t                                                     a t e
            a   n   d       n o          r   u l e o f c o u r t i s e v e r e f f e c t i v e t o m o d i f y                                                                o r
            a   b   r   o g a t        e     a l a w . S e e T e n n e s s e e D e p t . o f H u m a n R e s o u r c e s                                                      v .
            V   a   u   g h n ,            5  9 5 S . W . 2 d 6 2 , 6 3 ( T e n n . 1 9 8 0 ) . I n l i g h t o f                                                           o u r
            h   o   l   d i n g             i n C r a v e n , t h i s c o u r t i s o f t h e o p i n i o n t                                                               h a t
            S   h   e   l b y         C o u n t y C h a n c e r y C o u r t R u l e 2 1 i s n u l l a n d v o i d                                                             a b
            i   n   i   t i o            t o t h e f u l l e x t e n t t h a t i t c o n f l i c t s w i t h                                                                t h e
            i   n   v   i o l a        t e r i g h t t o t r i a l b y j u r y a s p r o v i d e d b y T . R . C                                                            . P .
            3   8   .      W e          a r e o f t h e o p i n i o n t h a t t h e c h a n c e l l o r e r r e d                                                             i n
            d   e   n   y i n g            p l a i n t i f f s ' d e m a n d f o r a j u r y . . . .

                                                                                                        6
B r o w n ,     a t   1 2 3     &         1 2 4 .



          W e     c o n c u r       i n      t h e      o p i n i o n     i n   C r a v e n      a s      r e i t e r a t e d             i n         B r o w n .     W e

t h e r e f o r e     h o l d       t h a t         t h e    c h a n c e l l o r     e r r e d     i n d e n y i n g t h e                      d e f e n d a n t ' s

j u r y   d e m a n d     i n       t h i s          c a s e .      A c c o r d i n g l y ,       w e          r e v e r s e      t h e         j u d g m e n t       o f

t h e     t r i a l      c o u r t            a n d         r e m a n d     t h e      c a s e         f o r        a     t r i a l             b y       j u r y     i n

a c c o r d a n c e       w i t h            p r e v a i l i n g          l a w .           C o s t s             a r e        a s s e s s e d              t o     t h e

a p p e l l e e s .



                                                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                    D o n T . M c M u r r a y , J u d g e

C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                                7
                                                    I N     T H E         C O U R T O F A P P E A L S
                                                                    A T      K N O X V I L L E




F I R S T     C I T I Z E N S      B A N K     O F        C L E V E L A N D ,            )    B R A D L E Y C H A N C E R Y
                                                                                         )    C . A . N O . 0 3 A 0 1 - 9 8 0 6 - C H - 0 0 2 0 3
                                                                                         )
        P l a i n t i f f / C o u n t e r - d e f e n d a n t /                          )
            A p p e l l e e                                                              )
                                                                                         )
                                                                                         )
v s .                                                                                    )
                                                                                         )
                                                                                         )
C A R O L     C R O S S                                                                  )    H O N . E A R L H E N L E Y
                                                                                         )    C H A N C E L L O R
        D e f e n d a n t / C o u n t e r - P l a i n t i f f /                          )
            T h i r d - P a r t y P l a i n t i f f /                                    )
            A p p e l l a n t                                                            )
                                                                                         )
a n d                                                                                    )
                                                                                         )
M A R Y L A N D       A S S U R A N C E      C O M P A N Y           O F                 )
A M E R I C A ,                                                                          )
                                                                                         )
        D e f e n d a n t                                                                )
                                                                                         )
v s .                                                                                    )
                                                                                         )
                                                                                         )
L A R R Y M c S P A D D E N , I n d i v i d u a l l y a n d                              )
e m p l o y e e / a g e n t f o r F i r s t C i t i z e n s                              )
B a n k o f C l e v e l a n d ,                                                          )
                                                                                         )
        T h i r d - P a r t y      D e f e n d a n t / A p p e l l e e                   )    R E V E R S E D           A M D      R E M A N D E D


                                                                           J U D G M E N T


            T h i s       a p p e a l     c a m e         o n       t o      b e        h e a r d         u p o n      t h e       r e c o r d           f r o m       t h e

C h a n c e r y       C o u r t    o f    B r a d l e y         C o u n t y ,            b r i e f s         a n d      a r g u m e n t         o f       c o u n s e l .

U p o n     c o n s i d e r a t i o n        t h e r e o f ,          t h i s         C o u r t     i s     o f      t h e      o p i n i o n         t h a t      t h e r e

w a s     r e v e r s i b l e      e r r o r        i n     t h e         t r i a l      c o u r t .
            W e   r e v e r s e    t h e    j u d g m e n t   o f   t h e     t r i a l   c o u r t   a n d   r e m a n d     t h e     c a s e

f o r   a     t r i a l   b y     j u r y    i n   a c c o r d a n c e      w i t h   p r e v a i l i n g     l a w .       C o s t s     a r e

a s s e s s e d     t o   t h e     a p p e l l e e s .



                                                                              P E R   C U R I A M




                                                                      2